Lacojibe, Circuit Judge.
This is an application for preliminary injunction against infringement of [latent No. 170,239, (to Lucien S. Crandall, November 23,1875,) for improvement in typewriting machines. The third claim of the patent is as follows:
“(3) The combination of the vibrating platen with the swinging compound type bars, provided with types corresponding to each vibration on printing point of the platen, substantially as specified.”
*932The record shows that Crandall was the first to use swinging type bars provided each .with more, than one type, and a vibrating platen, by whose vibrations the centers or printing points on which the types strike might be increased. The combination of these two novel features in the art of typewriting seems clearly covered by the claim above quoted, unless, as defendant contends, the use of the word “compound” confines the claim to bars, which not only hear a plurality of types, but also, by means of the oscillating finger levers, (elsewhere described in the patent,) are themselves oscillated; thus having a duplex motion. I am of opinion, however, that the word “compound” is used to indicate that the bars bear more than the single type, which was characteristic of all type bars before Crandall made his invention. As thus construed, the third claim is concededly infringed by defendant’s machine. The first claim' seems to cover a comhination of which oscillating finger levers, and therefore oscillating type bars, are elements, and these are not found in defendant’s machines. The validity of the second claim for the vibrating platen and mechanism to vibrate it is not sufficiently free from doubt to warrant a preliminary injunction. Were the manufacturers defendants in this suit, it might be, in view of the short time the patent has to run, that preliminary injunction should be refused upon giving proper security; but, as defendant is only a selling agent, complainant may take his order against infringement of the third claim.